internal_revenue_service number release date index number ----------------------------------------- -------------------------- -------------------------------- --------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no -------------- telephone number ---------------------- refer reply to cc psi b01 plr-140209-13 date january legend x -------------------------------------------- -------------------------------------------------- b --------------------------------------------- ---------------------- trust -------------------------------------------- --------------------------------------- date ------------------ date ---------------------- date -------------------- year state ------- ------- dear ------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code code facts plr-140209-13 according to the information submitted x was incorporated under the laws of state on date and elected to be treated as an s_corporation effective date b and trust were the shareholders of x on date on date trust transferred its shares in x to b on date trust was intended to be a qualified_subchapter_s_trust qsst however b the beneficiary of trust did not file a timely election to treat trust as a qsst therefore x’s s_corporation_election was invalid x represents that the failure to make a qsst election was discovered by x’s tax advisor in year x represents that trust qualifies as a qsst under sec_1361 from date to date x further represents that the circumstances resulting in the failure_to_file a qsst election for trust was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1361 applies under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without plr-140209-13 regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the election was made is a small_business_corporation and the corporation for which the election was made and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was ineffective on date because b failed to make a timely qsst election we further conclude that the ineffectiveness of x’s s_corporation_election was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will be treated as an s_corporation as of date and thereafter provided that b files a qsst election for trust with an effective date of date with the appropriate service_center within days from the date of this letter and x’s s_corporation is not otherwise terminated under sec_1362 a copy of this letter must be attached to the qsst election accordingly x’s shareholders in determining their respective income_tax liabilities must include their pro_rata share of the separately and non-separately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account distributions made by x as provided by sec_1368 except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation or whether trust was otherwise a valid qsst plr-140209-13 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund david r haglund branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
